
	
		II
		111th CONGRESS
		1st Session
		S. 2104
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain
		  chargers.
	
	
		1.Certain chargers
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Chargers (provided for in subheading 8504.40.95) certified by
						the importer to recharge propulsion batteries by converting external, plug-in
						AC power to high voltage DC, designed for use in electrically powered vehicles
						of subheading 8703.90 in which an on board gasoline engine is used to run a
						generator that recharges the electric drive motor batteryFreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
